Notice: This opinion is subject to formal revision before publication in the
Atlantic and Maryland Reporters. Users are requested to notify the Clerk of the
Court of any formal errors so that corrections may be made before the bound
volumes go to press.

             DISTRICT OF COLUMBIA COURT OF APPEALS

                                 No. 13-BG-1401

                      IN RE YOSHIHIRO SAITO, RESPONDENT.

                               A Member of the Bar
                   of the District of Columbia Court of Appeals
                          (Bar Registration No. 351973)

      On Report and Recommendation of Hearing Committee Number Eight
                 Approving Petition for Negotiated Discipline
                              (BDN D388-03)

                              (Decided May 8, 2014)

      This decision is issued as non-precedential. Please refer to D.C. Bar R. XI,
§ 12.1 (d) governing the appropriate citation of this opinion.
      Before BLACKBURNE-RIGSBY and BECKWITH, Associate Judges, and KING,
Senior Judge.

      PER CURIAM: In this disciplinary matter, Hearing Committee Number Eight

(“Committee”) recommends approval of a petition for negotiated attorney

discipline. See D.C. Bar Rule XI, § 12.1. Respondent, Yoshihiro Saito, admits to

violating District of Columbia Rules of Professional Conduct 8.4 (c) (“engag[ing]

in conduct involving dishonesty, fraud, deceit, or misrepresentation”).        This

violation stems from his representation of an international client and submission of

a questionnaire to the United States Department of Commerce.           Specifically,
                                           2


respondent failed to disclose significant alterations to a sales contract, which he

acknowledged the Department of Commerce would view as material facts and the

lack of disclosure tainted the original decision issued in that matter. Respondent

and Bar Counsel have negotiated a one-year suspension based upon the failure to

disclose material facts.




      Respondent’s admissions were made voluntarily, with the advice of counsel,

and in connection with a petition for negotiated discipline filed by Bar Counsel on

January 2, 2013.1 The matter was referred to Hearing Committee Number Eight,

where respondent admitted to both the stipulated facts contained in the petition and

his own supporting affidavit, and admitted that his actions constituted violations of

the aforementioned Rule of Professional Conduct.            In addition, respondent

consented to the sanction agreed upon with Bar Counsel. Respondent confirmed

that he was entering into the disposition freely and voluntarily and not as the result

of any coercion or duress.2 The Committee concluded, after a limited hearing on

the petition, conducting two separate in camera reviews of Bar Counsel’s




      1
          See D.C. Bar R. XI, § 12.1 (c); Bd. Prof. Resp. R. 17.5.
      2
          Id.
                                          3


investigative files and records, and two ex parte meetings with Assistant Bar

Counsel, that respondent violated Rule of Professional Conduct 8.4 (c).




      We agree with the Committee’s recommendation because it properly applied

D.C. Bar XI 12.1 (c) to arrive at this conclusion and we find no error in the

Committee’s determination.         Furthermore, the Committee considered the

aggravating and mitigating circumstances of the disciplinary events including Bar

Counsel’s concession that “it was less than diligent” in investigating this case, and

the fact that respondent had no prior or subsequent disciplinary history and found

that the negotiated discipline – a one-year suspension – was not unduly lenient and

falls within the range of discipline imposed for similar actions.3




      3
           See In re Belardi, 891 A.2d 224 (D.C. 2006) (imposing a one-year
suspension following respondent’s guilty plea to three counts of making false
statements to the Federal Communications Commission); In re Cerroni, 683 A.2d
150 (D.C. 1996) (following a finding that conduct did not amount to moral
turpitude per se, court suspended respondent for one year for knowingly making
false statements and reports to the United States Department of Housing and Urban
Development and the Federal Housing Administration.); In re Thompson, 538 A.2d
247 (D.C. 1987) (imposing a one-year suspension upon the respondent for
knowingly assisting in the presentation of false statements to the Immigration and
Naturalization Service).
                                          4


      In accordance with our procedures in uncontested disciplinary cases, we

agree that this case is appropriate for negotiated discipline, and we accept the

Committee’s recommendation. Accordingly, it is




      ORDERED that Yoshihiro Saito is suspended from the practice of law in the

District of Columbia for the period of one year. We direct respondent’s attention

to the requirements of D.C. Bar R. XI, § 14 (g) and its effect on his eligibility for

reinstatement. See D.C. Bar R. XI, § 16 (c).


                                                          So ordered.